Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a process for collecting data and determining a set of pick-up and drop-off points for a vehicle that carries passengers.  The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps.  This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham, et al., US 2017/0365030 A1.
As per Claim 1, Shoham teaches an information processing apparatus applied to a traffic mode (¶¶ 32-33) where a plurality of users including a first user and a second user ride in an identical vehicle and travel (¶ 35; users 130 and 130B of Figure 1), and the second user gets off the identical vehicle earlier than the first user does (¶¶ 69-70), comprising a controller (¶ 31; control device 120F of Figure 1) configured to execute: 
acquiring destination points of the first user and the second user in the traffic mode (¶¶ 80, 85); and 
setting a combination between the first user and the second user allowed to ride in the identical vehicle so that the destination point of the second user does not belong to a destination area that is a predetermined area including the destination point of the first user (¶¶ 87, 92-93).
As per Claim 2, Shoham teaches that the destination area is an area within a predetermined distance from the destination point of the first user (¶ 105; “a walking distance from a drop-off location to a desired destination included in the ride request”).
As per Claim 3, Shoham teaches that the destination point of the second user is a predetermined point in a vicinity of a residence of the second user (¶¶ 64, 66). 
As per Claim 4, Shoham teaches an information processing apparatus applied to a traffic mode (¶¶ 32-33) where a plurality of users including a first user and a second user ride in an identical vehicle and travel (¶ 35; users 130 and 130B of Figure 1), and the second user boards the identical vehicle after the first user does (¶¶ 69-70), comprising a controller configured to execute: 
acquiring departure points of the first user and the second user in the traffic mode (¶¶ 63-64); and 
setting a combination between the first user and the second user allowed to ride in the identical vehicle so that the departure point of the second user does not belong to a departure area that is a predetermined area including the departure point of the first user (¶¶ 87, 92-93).
As per Claim 5, Shoham teaches that the departure area is an area having a distance that is from the departure point of the first user and is equal to or less than a predetermined distance (¶¶ 66-67).
As per Claim 6, Shoham teaches that the destination point of the second user is a predetermined point in a vicinity of a residence of the second user (¶¶ 64, 66).
As per Claim 7, Shoham in the traffic mode, the second user boards the identical vehicle after the first user does (¶ 69), and gets off the identical vehicle earlier than the first user does (¶¶ 69-70), and the controller executes: 
further acquiring departure points of the first user and the second user in the traffic mode (¶ 64); and 
setting the combination between the first user and the second user allowed to ride in the identical vehicle so that the destination point of the second user does not belong to the destination area of the first user (¶ 86), and the departure point of the second user does not belong to a departure area that is a predetermined area including the departure point of the first user (¶ 82).
As per Claim 8, Shoham teaches that the controller sets the combination between the first user and the second user allowed to ride in the identical vehicle so as not to repeat the combination between the first user and the second user having previously ridden in the identical vehicle (¶¶ 120-121).

As per Claim 10, Shoham teaches an information processing method applied to a traffic mode (¶¶ 32-33) where a plurality of users including a first user and a second user ride in an identical vehicle and travel (¶ 35; users 130 and 130B of Figure 1), and the second user gets off the identical vehicle earlier than the first user does (¶¶ 69-70), the information processing method causing a computer to execute: 
a step of acquiring destination points of the first user and the second user in the traffic mode (¶¶ 80, 85); and 
a step of setting a combination between the first user and the second user allowed to ride in the identical vehicle so that the destination point of the second user does not belong to a destination area that is a predetermined area including the destination point of the first user (¶¶ 87, 92-93).
As per Claim 11, Shoham teaches a non-transitory memory medium stored with a program for causing a computer to execute the information processing method according to claim 10 (¶¶ 61-62).
As per Claim 12, Shoham teaches an information processing method applied to a traffic mode (¶¶ 32-33) where a plurality of users including a first user and a second user ride in an identical vehicle and travel (¶ 35; users 130 and 130B of Figure 1), and the second user boards the identical vehicle after the first user does (¶¶ 69-70), the information processing method causing a computer to execute: 
a step of acquiring departure points of the first user and the second user in the traffic mode (¶¶ 63-64); and 
a step of setting a combination between the first user and the second user allowed to ride in the identical vehicle so that the departure point of the second user does not belong to a departure area that is a predetermined area including the departure point of the first user (¶¶ 87, 92-93).
As per Claim 13, Shoham teaches a non-transitory memory medium storing a program for causing a computer to execute the information processing method according to claim 12 (¶¶ 66-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661